NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



SHANNON LEE DEMINT,                )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D18-2846
                                   )
DEPARTMENT OF HIGHWAY SAFETY       )
AND MOTOR VEHICLES,                )
                                   )
           Respondent.             )
___________________________________)

Opinion filed January 30, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Twentieth Judicial Circuit for
Charlotte County; sitting in its appellate
capacity.

Kerry E. Mack of Mack Law Firm,
Chartered, Englewood, for Petitioner.

Christie S. Utt, General Counsel, and Mark
L. Mason, Assistant General Counsel,
Department of Highway Safety and Motor
Vehicles, Tallahassee, for Respondent.



PER CURIAM.


               Denied.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.